PER CURIAM.
We find no error in the trial court’s failure to grant appellants’ request for a jury instruction on aggravation of a preexisting condition.
Although we conclude that the trial court erred in precluding appellants’ counsel from eliciting the identity of the insurance carrier in his redirect examination of Dr. Alexakis, see Krawzak v. Government Employees Ins. Co., 660 So.2d 306 (Fla. 4th DCA 1995), rev. granted, 670 So.2d 938 (Fla.1996), we find such error to be harmless under the circumstances of this case. Accordingly, we affirm.
GLICKSTEIN and STEVENSON, JJ., concur.
POLEN, J., dissents with opinion.